Citation Nr: 1043068	
Decision Date: 11/16/10    Archive Date: 11/24/10

DOCKET NO.  93-14 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES


1. Entitlement to service connection for degenerative disc 
disease of the cervical spine.  

2. Entitlement to service connection for degenerative disc 
disease of the lumbar spine.

3. Entitlement to service connection for ulnar mononeuropathy.

4. Entitlement to service connection for left leg shortening.

5. Entitlement to service connection for a prostate disability.

6. Entitlement to service connection for vision loss.

7. Entitlement to service connection for a cardiovascular 
disability.  

8. Entitlement to service connection for a weight condition

9. Entitlement to service connection for right leg shortening.  

10. Entitlement to service connection for high cholesterol.

11. Entitlement to extension of a temporary total evaluation for 
convalescence under the provisions of 38 C.F.R. § 4.30 beyond 
January 31, 2003.

12. Entitlement to an initial rating higher than 10 percent for 
pseudofolliculitis barbae. 

13. Entitlement to an initial compensable rating for the service-
connected degenerative joint disease of the right hip prior to 
March 13, 2007, and initial rating higher than 40 percent from 
March 13, 2007.  

14. Entitlement to an initial compensable rating for the service-
connected degenerative joint disease of the left hip prior to 
March 13, 2007, and initial rating higher than 40 percent from 
March 13, 2007.  

15. Entitlement to an initial rating higher than 30 percent for 
depression.  

16. Entitlement to an initial compensable rating for hepatitis C.  

17. Entitlement to an earlier effective date for the grant of 
service connection for pseudofolliculitis barbae.

18. Entitlement to an earlier effective date for the grant of 
service connection for depression. 

19. Entitlement to an earlier effective date for the grant of 
service connection for hepatitis C.

20. Entitlement to a rating higher than 10 percent for 
polymyopathy of the right hip prior to November 24, 1998, and a 
rating higher than 20 percent from November 24, 1998.  

21. Entitlement to a rating higher than 10 percent for 
polymyopathy of the left hip prior to November 24, 1998, and a 
rating higher than 20 percent from November 24, 1998.  

22. Entitlement to a rating higher than 30 percent for right 
ankle polymyopathy.  

23. Entitlement to a rating higher than 30 percent for left ankle 
polymyopathy.  

24. Entitlement to special monthly compensation based on aid and 
attendance or house bound status.  

25. Entitlement to an earlier effective date for a total 
disability rating based on individual unemployability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Motrya Mac, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
July 1974 to July 1977.  



This matter is before the Board of Veterans' Appeals (Board) on 
appeal of rating decisions, dated in July 1992, in July 2003, in 
May 2008, in June 2008, in October 2008, and in January 2009, of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

In December 2006, the Board remanded the claims for increase for 
the ankles and hips.  In November 2008, in a Memorandum Decision, 
the United States Court of Appeal for Veterans Claims vacated and 
remanded the Board's decision of December 2006, denying the 
claims of service connection for a prostate disability, 
cardiovascular disability, vision loss, weight problem, 
shortening of the right leg, and high cholesterol, and the claim 
for extension of a temporary total rating for convalescence 
beyond January 31, 2003.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

In correspondence in October 2010, the Veteran clarified his 
request for a hearing and indicated that he wanted a video 
conference hearing before the Board. 

In accordance with 38 C.F.R. § 20.700, the case is REMANDED for 
the following action:

Schedule the Veteran for a video 
conference hearing before the Board.









The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


